Title: Brouquen to John Adams: A Translation, 3 April 1778
From: Brouquen
To: Adams, John


      
       Sir
       Bordeaux 3 April 1778
      
      You were kind enough to let me anticipate your stopping at the Marquis de Voyer d’Argenson’s house, at The Elms, two stages after Cha­telereault. I am informing him accordingly. He will be most pleased to meet you since he already knows much about you and, indeed, it would be very difficult for you not to be known. As for me, sir, I have sought this privilege with as much pleasure as eagerness, but so far the only homage I have been able to pay you is through my deep interest in your reputation. Receive as well the respect and admiration with which I have the honor to be your very humble and very obedient servant.
      
       Brouquen
      
     